Citation Nr: 1721238	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-11 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus type II (DM) on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, granted service connection for DM and assigned a 20 percent rating, effective May 26, 2006.

In March 2016, the Board denied an initial rating in excess of 20 percent prior to September 22, 2009; increased the initial rating to 40 percent from September 22, 2009 to April 5, 2010; and denied an initial rating in excess of 20 percent as of April 5, 2010, for service-connected DM.

The Veteran appealed to the Court of Appeals for Veterans Claims (the Court).  In a November 2016 Order pursuant to a Joint Motion for Partial Remand (JMPR), the Court remanded the case back to the Board for action consistent with the terms of the JMPR, specifically for discussion as to whether referral of the Veteran's DM claim for extraschedular consideration is warranted.

Additionally, the Veteran raised the issue of entitlement to a TDIU in an April 2017 correspondence from his representative.  The Court held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the issue of TDIU is raised by the record and is part and parcel of the increased rating claim on appeal, it has been added to the appeal as reflected on the title page of this decision.


FINDINGS OF FACT

1.  The rating criteria reasonably describe and fully contemplate the symptoms and level of disability of the Veteran's DM and its associated complications; an exceptional disability picture is not shown, even considering the collective impact of all the service-connected disabilities.

2.  With resolution of any doubt in his favor, the Veteran's service-connected disabilities preclude him from obtaining and maintaining both physical and sedentary employment since March 1, 2013.


CONCLUSIONS OF LAW

1.  Referral of the DM claim for extraschedular consideration is not warranted.  38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Codes 7913, 8615, 8620 (2016).

2.  The criteria for a TDIU have been approximated since March 1, 2013, but no earlier.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in July 2008, October 2010, and April 2015.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.


II.  Referral for Extraschedular Consideration of DM

Consistent with the findings of the 2016 JMPR, the Board limits its discussion below as to whether referral for extraschedular consideration for the Veteran's DM is warranted.  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Private treatment records show that the Veteran was diagnosed with and treated for DM in November 2001.  August 2005 records show that he was treated with an oral hypoglycemic agent and insulin.  May 2006 private treatment records show that the Veteran continued to control his DM with insulin as well as oral medications and diet.  There is no indication of any requirement for restriction of activities.

The Veteran was afforded a VA examination in July 2008 for conditions claimed to be secondary to his DM.  The examiner indicated that the Veteran did not have restriction of activities due to his DM.

VA outpatient treatment records dated from July 2008 to March 2009 show that the Veteran's blood sugar was not well-controlled due to his DM, and that he was advised to gain better control of his diet and encouraged to exercise and lose weight.  He was enrolled in the VA MOVE program to assist with his weight loss efforts.  These records also show that in 2008 he reported walking three to four times per week for 15 to 20 or 30 to 40 minutes at a time.

A September 2009 statement from private physician C.J.K. indicated that the Veteran utilized insulin and restriction of activities to maintain his blood glucose level within an acceptable range.  He also stated that the Veteran should continue to avoid strenuous occupational and recreational activities due to his DM.

Private treatment records dated from August 2005 to December 2010 show that the Veteran traveled a lot, was not monitoring his glucose levels properly, and was not exercising.  They also show that his treating physician requested on several occasions that the Veteran supply more blood sugar glucose readings so that his medications could be adjusted and be more effective.  Records show that, as early as April 2010, the Veteran was noted to be exercising more.  From then on, he was consistently encouraged to exercise more and given exercise counseling.  In addition, after April 2010, he was noted to be traveling frequently.  His exercising did decrease at times, but not as a result of instructions from his treating physician to restrict his activities due to his DM.

During an October 2010 VA examination, the Veteran denied any symptoms related to his DM.  He reported that he saw his endocrinologist every three months, and denied ever being hospitalized for hypoglycemia or an episode of ketoacidosis.  He also reported that his weight fluctuated between 315 to 320 pounds.  There was no indication that his activities were restricted due to his DM.

Private treatment records dated in November 2011 indicate that the Veteran's DM required high dose insulin therapy, upon which he was dependent for blood sugar control.  He was instructed to follow a restricted diet with a decrease in fatty food consumption.  The physician also noted that, although he required a more intensive exercise regimen, his musculoskeletal complaints, to include bilateral knee pain, restricted his ability to pursue strenuous exercise regimens, which would be beneficial to the treatment of his DM.

Outpatient treatment records from the Columbus VA Medical Center also show that the Veteran required insulin and a restricted diet to control his DM.  Although he reported that his ability to walk was limited due to his neuropathy, he was advised in June 2013 to increase his physical activity and try upper body exercises, water aerobics, and swimming.

Current VA treatment records indicate that the Veteran's DM is uncontrolled and that he experiences some hypoglycemia.  His last episode was reported in March 2014.  However, there is no evidence of hospitalization for hypoglycemic reactions.  Furthermore, VA treatment records from 2014 to 2015 show that he has been doing water aerobics on a regular basis.

An April 2015 VA examination report reflects that the Veteran's DM was managed by restricted diet and oral hypoglycemic agents, that he required more than one injection of insulin per day, and that the Veteran did not require regulation of activities as part of medical management of his DM.  In addition, there was no progressive loss of strength or progressive unintentional weight loss attributable to his DM.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veterans DM is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability.  The Veteran's DM requires insulin, oral hypoglycemic agent, and restricted diet, and for a short period of time, regulation of activities.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).

The Board acknowledges the Veteran's April 2017 contentions that the schedular criteria do not adequately contemplate the Veteran's full disability picture, including the severity of his symptoms and the collective impact of all of his service-connected disabilities.  

Specifically, he refers to the April 2015 VA examiner's statement that the Veteran's DM and complications impacted his ability to work due to difficulty standing and walking.  However, the Board finds that the disabilities secondary to the Veteran's service-connected DM, including peripheral neuropathy of the extremities, have all been appropriately and adequately rated.  38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8620 (2016).  

The schedular rating criteria, including Diagnostic Codes 8615 and 8620 specifically provide for disability ratings based the severity of neuritis or neuralgia of the median and sciatic nerves.  For the entire rating period, the manifestations of the bilateral upper and lower periprheral neuropathy (i.e., pain, paresthesias and/or dysesthesias, numbness) approximate moderate neuritis or neuralgia of the median and sciatic nerves.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20  (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's peripheral neuropahty are fully contemplated and adequately compensated by the 20 percent separate, schedular ratings under DC 8615 and 8620.  The Veteran's erectile dysfunction, retinopathy and onychomycosis of the toenails are a part of his service connected diabetes mellitus and not shown to be separately compensable.  

For these reasons, the Board finds that the schedular criteria are adequate to rate the Veteran's diabetes and its complications, and referral for consideration of extraschedular rating is not necessary.

 According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

To the extent that the Veteran asserts that the collective impact or combined effect of his service-connected disabilities present an exceptional or unusual disability picture to render inadequate the schedular rating criteria, the Board fidns that the evidence  weighs against such assertion.  In addition to the service-connected disabilities of diabetes and its associated disabilities of erectile dysfunction, retinopathy, oncychomycosis, and peripheral neuropathy in the upper and lower extremities, the Veteran is also service-connected for PTSD and hearing loss.  As determined above, the schedular criteria adesquately contemplate the Veteran's symptoms associated with his diabetes and associated disabilities.  In addition, the diagnostic codes applied to evaluate the Veteran's PTSD and hearing loss adequately contemplate the veteran's associated symptoms.  See 38 C.F.R. §§  4.85, 4.86, 4.130, Diagnostic Codes 6100, 9411 (2016).

Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).



III.  Claim for a TDIU

The Veteran maintains that he has been unable to secure and follow a substantially gainful occupation due specifically to the collective impact of his service-connected disabilities.

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability).

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16 , marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

In this case, service connection is in effect for posttraumatic stress disorder (PTSD) (rated at 70 percent from February 11, 2011); peripheral neuropathy with carpal tunnel syndrome of the upper left extremity (rated at 20 percent from February 19, 2008); peripheral neuropathy and carpal tunnel syndrome of the upper right extremity (rated at 20 percent from February 19, 2008); peripheral neuropathy of the lower left extremity (rated at 20 percent from February 19, 2008); peripheral neuropathy of the lower right extremity (rated at 20 percent from February 19, 2008); DM with erectile dysfunction, retinopathy, and onychomycosis of the toenails (rated at 20 percent from May 26, 2006; 40 percent from September 22, 2009; and 20 percent from April 5, 2010); and bilateral hearing loss (rated as noncompensable from May 26, 2006).  Combined total ratings were 20 percent from May 26, 2006; 70 percent from February 19, 2008; 80 percent from September 22, 2009; 70 percent from April 5, 2010; and 90 percent from February 11, 2011.  

Thus, the schedular criteria for TDIU were met as of February 19, 2008. 

Entitlement to a TDIU turns on the determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Initially, the Board notes that the TDIU issue on appeal arises from the record.  See Rice, 22 Vet. App. at 453.  However, as background history, the Board will address not only the current evidence but also earlier evidence, so as to demonstrate the Veteran's complete disability picture leading up to the current claim.  

Based on the information the Veteran reported on his April 2017 VA Form 21-8940, he was prevented from securing or following any substantially gainful occupation due to his PTSD, DM with erectile dysfunction, retinopathy, onychomycosis of the toenails, and peripheral neuropathy of upper and lower extremities.  He stated that his disabilities affected full-time employment in 2008, although he became too disabled to work in 2009 and last worked full-time on March 1, 2013.  He worked as a fraud investigator, working 60 to70 hours a week, from November 2000 to March 1, 2013.  He also completed three years of college, and completed numerous trainings in the investigative field, primarily regarding arson, from 1970 to 2013.

In an April 2017 affidavit, the Veteran reported that he worked as a fraud investigator from approximately 2000 until March 2013 when he was forced to retire due to his service-connected disabilities.  He stated that he operated out of his home, and spent most of his 60-to-70 work week conducting fraud investigations in three states.  He assessed the scene of a fire to determine if it was the result of arson.  Once arriving at a site, he would use a shovel to dig through the fire debris to get to the floor of the structure, document the evidence with photographs, and collect any additional physical evidence to bring back to his office; this required him to constantly stand upright or walk around, as well as lift and move evidence.  The Veteran also presented investigation results to prosecutors, which required him to travel extensively.  He was often required to process two scenes in two states at the same time, which required him to bring on independent investigators to determine the cause and origin of a fire at sites he was not able to process himself.

The Veteran contended that his service-connected disabilities regularly interfered with his ability to do his job.  Specifically, he had difficulty walking or standing for extended periods of time due to his service-connected bilateral lower extremity peripheral neuropathy.  He was forced to take extended breaks while processing scenes and was only able to actively walk for 20 to 30 minutes before needing to sit down and rest due to pain and numbness in his feet, would have to stop frequently when driving from site to site to get out of his car and stretch his legs to prevent them from stiffening up, and frequently tripped while on the job and fell down at least three or four times over the last several years he was employed because he often could not feel his feet.  He reported that his bilateral upper extremity peripheral neuropathy also interfered with his ability to work as he dropped things frequently due to numbness in his hands, was unable to grasp small objects while processing a scene, and would have to take a break from typing after only 10 minutes.  Additionally, he stated that his PTSD impacted his ability to work because he often engaged in obsessional rituals, like constantly needing to count things, which prevented him from concentrating on his work.  He also had a hard time working with investigators from other insurance companies, worked almost entirely by himself, and only hired independent investigators he trusted and with whom he had worked for a long time.  In March 2013, he noted that he did not want to retire, but was physically unable to continue working.

A September 2007 Veteran Center information form reflects that the Veteran was working but was hoping to retire in two years.

A November 2008 VA feet examination report reflects that the Veteran was steady on his feet and denied any history of recent falls, that his walking distance was limited to approximately one-half mile after which point he got severe pain in his leg, that his sitting time was limited depending on the chair, and that his standing time was limited to less than one hour.  The final assessment was diabetic neuropathy causing bilateral foot pain.

An October 2010 VA examination report reflects that the Veteran denied any current symptoms from his DM, although he stated that he could only walk 100 yards or less due to leg pain, could climb only one flight of stairs due to shortness of breath, could drive with breaks, had leg pain at night from the neuropathy, and could shop for short periods at a time and with leaning on to the cart.  He continued to work full-time doing fire investigations, although he noted that he was doing more supervising due to his physical limitations.

VA treatment records from February 2011 reflect that the Veteran was doing a lot of driving for his job doing arson investigations

In a September 2013 VA Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire (DBQ), the Veteran reported moderate to severe pain in his lower legs, constant numbness in his legs, a loss of dexterity in his hands such that he was dropping things, mild to moderate numbness and tingling in his hands, and rare pains in his hands.  The examiner found that the Veteran had mild upper and lower extremity diabetic peripheral neuropathy, which did not impact his ability to work.

In an April 2015 VA DM examination report, the examiner found that the Veteran's DM and complications of DM impacted his ability to work.  Specifically, he noted the Veteran's difficulty with standing and walking.

In an April 2015 Diabetic Sensory-Motor Peripheral Neuropathy DBQ, the Veteran reported that the pain and numbness in his hands and feet had gotten progressively worse and now included constant pain and numbness, as well as burning in his hands and feet.  The examiner found that the Veteran's diabetic peripheral neuropathy impacted his ability to work, specifically his ability to stand and walk.

An April 2017 private vocational assessment by T.L.T., who is identified as Certified Rehabilitation Counselor, Certified Disability Management Specialist, and Certified Case Manager.  The report that the Veteran was an insurance/fraud investigator from 2000 to 2013, where he primarily investigated home and commercial fires, which included scene investigations, using shovels to dig and find the origin of fires, interviewing individuals, typing reports, etc.  He worked out of his home during this period of time, which allowed him to take unscheduled breaks whenever necessary.  During this time, the Veteran reported that his symptoms of peripheral neuropathy escalated as he became unable to use his hands to perform any job duties for more than one hour at a time; could only type constantly or rapidly for 10 to 15 minutes before having to switch to a different desk-based task, such as making phone calls; and needed to take frequent breaks due to the tingling and burning which then became painful.  The length of breaks varied from 15 to 60 minutes, depending on the severity of his symptoms.  The Veteran indicated that when the tingling or numbness began, he would have a tendency to drop anything that he may be holding at the time.  Additionally, within one hour of standing or walking, he experienced tingling, burning, and pain in his feet, forcing him to sit for at least 15 minutes prior to resuming his job duties.  Moreover, the Veteran's PTSD symptoms, specifically his flashbacks which affected his ability to sleep and be well-rested, caused the Veteran to be irritable and to take longer to complete work tasks.  He also preferred to work alone and only dealt with people when necessary.  His hearing loss also made it difficult to understand what others were saying unless they were looking directly at him, enabling him to partially read lips.  The Veteran stated that he eventually began hiring subcontractors to perform "in field" job tasks, such as site investigations and digging for origins.  T.L.T. noted that the Veteran had a 12th grade education with numerous training programs in the field of investigation, primarily arson, and that he studied criminal justice in the 1970s and was one credit short of securing a bachelor's degree.

Based on the above, T.L.T. opined that the Veteran was at least as likely as not precluded from securing and following a substantially gainful occupation, and had been unable to do so since 2009 when he last worked full-time without accommodations because of his service-connected disabilities.  She stated that, although he worked until March 2013, his employment beginning in approximately 2009 was considered protective in nature as his employer agreed to the Veteran hiring other investigators to assist with his work tasks secondary to his disabilities, which allowed the Veteran to move at a slower pace when completing tasks; take more breaks than was usually acceptable; and not have to perform job duties requiring frequent standing, walking, or use of his upper extremities.  She also opined that the Veteran would be unable to meet the physical requirements of even a sedentary job due to his inability to exert himself without consequential upper and lower extremity pain and due to his difficulty effectively communicating with others due to his PTSD symptoms.  She specifically noted that the Veteran's occupational and social impairment with reduced reliability and productivity along with his inability to concentrate or remember directions would impact his ability to complete work tasks in a timely and acceptable manner, and that his isolative tendencies and interpersonal difficulties would preclude his ability to work alongside coworkers, supervisors, and/or the general public without conflict.

Based on the evidence of record, both lay and medical, and resolving all doubt in the Veteran's favor, the Board concludes that a TDIU is warranted.   In this regard, the evidence is at least in equipoise that the Veteran's service-connected disabilities preclude all forms of physical employment as well as any sedentary work.

As reflected above, the Veteran's employment history reflects that he has spent the past 13 years of his employment as an insurance/fraud investigator, which involved both sedentary and physical activity.  Specifically, the Veteran's peripheral neuropathy in his lower extremities makes it difficult for him to stand and walk for prolonged periods of time in order to conduct site investigations.  Additionally, his peripheral neuropathy in his upper extremities affects his ability to grasp items, dig at an investigation site, and type for prolonged periods of time.  His PTSD also affects his concentration level and ability to work with others.  As such, the evidence reflects that the combination of the Veteran's service-connected disabilities preclude him from both physical and sedentary employment.

The Board finds further that the award of the TDIU is warranted from March 1, 2013, the day he stopped working full-time.  The Board acknowledges the April 2017 opinion of T.L.T. that the Veteran was precluded from working since 2009, at which point he was given certain accommodations to allow him to do his job.  Specifically, T.L.T. noted that theVeteran was permitted to hire other investigators to assist in his work tasks, and was provided more breaks than is usually acceptable.  As such, T.L.T. found that the Veteran's employment as of 2009 was considered to be of a protective nature.  However, T.L.T.'s opinion is undermined by statement provided by the Veteran himself.  In this regard, in his April 2017 affidavit, the Veteran stated that he continued to work 60 to 70 hours a week conducting fraud investigations in three states, traveled extensively partly to present investigation results to prosecutors, and brought on independent investigators when he had to process two different scenes in two different states at the same time.  He was able to continue to work full-time at 60 to 70 hours a week until his retirement in March 2013.  Although the Veteran's service-connected disabilities may have interfered with his ability to complete some of his work tasks, the Board finds that he was not precluded from working.  Moreover, the use of of independent investigators to lighten the Veteran's workload is not shown to have necessarily been implemented on account of any functional limitations experienced by the Veteran; rather, it appears to have been done for work efficiency pruposes.  Even the Veteran himself admitted that his work territory was simply too large to handle by one person.  Thus, it appears that some of the accomodations made at work were implemented so that the company's employees could continue to maintain a busy workload and fulfill all work obligations.  Additionally, although the October 2010 VA examination report reflects that the Veteran was doing more supervising due to his physical limitations, he was still able to work full-time in the same job, albeit in a less physical capacity.  Further, he was still noted to be traveling extensively for work, as reflected in a February 2011 VA treatment record.  

Additionally, even considering the Veteran's report of having to take more work breaks than normal due to symptoms of his service-connected disabilities, such as tingling or numbness in the extremities, it is not shown that employment was precluded.  In short, the evidence of record is highly persuasive that the Veteran was able to maintain substantial and gainful employment until the collective impact of his service-connected disabilities caused him to retire in March 2013.  Thus, instead of demonstrating that the Veteran's work is marginal employment akin to employment in a protected environment from 2009 to March 2013, the weight of the evidence clearly shows that the accommodations made by the Veteran's employer were reasonable, not extraordinary, and allowed him to perform his job successfully and on a full-time basis.

In awarding a TDIU, the Board is cogniznant that the September 2013 VA examiner stated that that the Veteran's upper and lower extremity diabetic peripheral neuropathy did not impact his ability to work, but this opinion is not determinative.  Indeed, the combined effect of the service-connected disabilities on the Veteran's ability to perform the physical and sedentary occupational tasks is dispositive.  Regardless, the Board emphasizes that the ultimate question of whether a veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").

Accordingly, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, along with his education and work experience, the evidence of record is at least in equipoise as to a direct causal relationship between his service-connected disabilities and his unemployability.  On this basis, the criteria to establish entitlement to a TDIU are met.  Accordingly, the claim will be granted.

ORDER

Entitlement to an increased rating for service-connected DM on an extraschedular basis is denied.

Entitlement to a TDIU is granted from March 1, 2013, but not earlier, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


